Title: From Thomas Jefferson to William B. Giles, 1[3] December 1789
From: Jefferson, Thomas
To: Giles, William Branch



Sir
Paris Dec. 12. 1789.

Some two or three years ago. a Monsr. de Vernon of Paris applied to me to know how he might recover some property which he had in the hands of a Mr. Marck of Petersburg. I advised him to appoint an attorney here, and to furnish him with his proofs, and recommended the late Colo. Bannister. He did so. Colo. Bannister undertook the business, and I inclose you two letters he wrote me, containing all the information we had from him. I afterwards advised de Vernon to join Mr. Bannister the son in the power of attorney, which he did; but the death of both gentlemen prevented this new deed of Attorney from having any effect. After the death of Colo. Bannister, Mr. Rose his executor wrote me on the subject, but I have omitted to bring his letter and do not recollect it’s contents. Monsr. de Vernon, on my departure from Paris furnished me with a new power of attorney, blank, to insert in it whatever name I should find best. I take the liberty therefore, Sir, of desiring you to undertake the recovery of this money for M. de Vernon, and for that purpose to insert your own name in the Power of attorney, which I inclose. This will authorize you to receive of Mr. Rose all the evidences of de Vernon’s rights; they consist I believe in monies in the public funds, and in furnitures of goods and money to Le  Marck. I will beg the favor of you to inform yourself as early as you can of the situation and prospect of this business, and to communicate it to M. de Vernon in a letter to be sent to me open, as well as any subsequent letters you may be so good as to write him, in order that by a perusal of them I may be enabled to advise him what may be requisite to be done at any time. I am with great esteem, Sir, your most obedient humble servt.,

Th: Jefferson

